Appeal of E. B. TOUSEK.Tousek v. CommissionerDocket No. 1497.United States Board of Tax Appeals1 B.T.A. 1164; 1925 BTA LEXIS 2649; May 20, 1925, decided Submitted April 15, 1925.  *2649  Upon the evidence, held, that the amount received by the taxpayer in 1920 from A. G. Spalding & Brothers, Inc., was compensation, and not a gift.  Henry Varay, C.P.A., for the taxpayer.  J. Arthur Adams, Esq., for the Commissioner.  MORRIS*1164  Before IVINS, MARQUETTE, and MORRIS.  FINDINGS OF FACT.  1.  From 1899 to January 20, 1920, the taxpayer was in the continuous employ of A. G. Spalding & Brothers, Inc., being an executive officer and acting in the capacity of comptroller and assistant treasurer during the last ten years.  He did not have a written contract of employment at any time.  In 1919 his regular salary was $10,000 and he received a bonus at the end of the year of $2,000.  *1165  2.  On January 21, 1920, while proceeding to his place of business, he collapsed in the street, and was thereafter confined to his home under the care of a physician for a period of two years.  3.  Some time during 1920 his resignation was requested, but he remained on the pay roll throughout the year, receiving $500 semimonthly, making a total of $12,000.  4.  For the year 1920 the taxpayer forwarded to the collector for his district*2650  Form 1040, partially executed, to which was attached a statement setting forth the receipt of the $12,000, and giving as the reason for his failure to include the same in his gross income, that it was in the nature of a gift, as he rendered no services after January 20 of that year.  The Commissioner included the amount in the taxpayer's gross income, assessed a tax of $754.17 and rejected his claim in abatement under date of November 28, 1924, from which this appeal is taken.  DECISION.  The determination of the Commissioner is approved.  OPINION.  MORRIS: It is our opinion that the amount received by the taxpayer in 1920 from A. G. Spalding & Brothers, Inc., was compensation and not a gift.  See .